 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362Kmart Corporation and Union of Needletrades, In-dustrial, and Textile Employees, AFLŒCIO, CLC.  Case 11ŒCAŒ17778 June 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On August 14, 1998, Administrative Law Judge Par-gen Robertson issued the attached decision.  The Charg-ing Party filed exceptions and a supporting brief, and the Respondent filed cross-exceptions and a supporting and answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided, for the reasons set forth below, to affirm the judge™s rulings,1 findings, and conclusions, and to adopt the judge™s rec-ommended Order. In 1996 the Respondent and the Union reached agree-ment on their first collective-bargaining agreement, which was effective from July 28, 1996,2 through July 27, 1999.  Appendix A of the contract specifies the wage rates for all unit jobs, varying according to length of em-ployment, during the first year of the contract.  For the second and third years of the contract, the agreement specifies only the wage rates for ﬁtop outﬂ3 employees.  Top out employees were scheduled to receive raises of 75 cents per hour in the second and third years of the contract.  The contract is silent as to wage rates for non-top out employees for the second and third years. In July 1997 the Respondent granted a 75-cent-wage increase to top out employees, but provided no raises to other unit employees.  The Union and the General Coun-sel contend that the parties agreed at the bargaining table to an across-the-board wage increase of 75 cents per hour for the second and third years of the contract.  The Re-spondent argued that the contract required second and third year raises for top out employees only.  We agree for the reasons that follow. The issue presented in this case turns on the meaning of the wage chart in Appendix A of the parties™ collec-tive-bargaining agreement.  The Board has held that in matters of contract interpretation, ﬁthe parties™ actual intent underlying the contractual language in question is always paramount.ﬂ  Mining Specialists, 314 NLRB 268 (1994).  Intent is determined by examining ﬁboth the contract language itself and relevant extrinsic evidence, such as a past practice of the parties in regard to the . . . implementation of the contract provision in question, or the bargaining history of the provision itself.ﬂ  Id. at 269.  Accordingly, to determine the meaning of the wage chart, we must examine the literal language of Appendix A, as well as the extrinsic evidence regarding the parties™ intent.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 All subsequent dates refer to 1996 unless specified otherwise. 3 It is undisputed that this term denotes employees who have reached the highest level of pay for their job based on length of service in that position.  The Respondent™s employees top out in their jobs at 2 years. The wage chart in Appendix A is reproduced in the at-tached judge™s decision.  Second and third year raises are mentioned for top out employees only.  The chart does not specify raises in the second and third years for other unit employees.  Thus, the express terms of the contract required the Respondent to grant a wage increase to top out employees only.  Because this contract represents the first agreement reached by the parties for unit employees, there is no past practice as such.  Evidence was pre-sented, however, regarding how the contract was inter-preted.  In particular, the Union relies on remarks by a human resource supervisor to new hires that they would receive a 75-cent increase in July 1997.  Given that this supervisor did not participate in the negotiations and that the Respondent did not, in fact, grant the 75-cent raise to the new hires, we find that the supervisor™s comments are not probative of the parties™ intent.4 Turning to the bargaining history, the Respondent™s bargaining notes support its position that only top out employees were to receive second and third year wage increases.  On May 23, the Respondent presented a writ-ten wage proposal, which used the same format as the wage chart to which the parties eventually agreed.  The notes of Peter Palmer, the Respondent™s lead negotiator, indicate that he explained that the proposal was for a 50-cent increase for all unit employees, but that the second and third year increases of 25 cents were ﬁfor the top out only.ﬂ5 According to the notes, Bruce Raynor, secre-tary/treasurer of the International Union and one of the negotiators, replied, ﬁWe understand the wage proposal, what about the benefit package.ﬂ Some of the Union™s wage proposals confirm Raynor™s acknowledgement that he understood that the Respon-dent™s wage chart provided second and third year in-creases for top out employees only.  On February 6 and May 9, the Union admittedly proposed increases for top out employees.6  These Union proposals used language and format similar to that contained in the final contract.  4 The Union also relies on a company press release issued July 25, 1996.  We agree with the judge, however, that the press release does not indicate whether employees other than top out employees were to receive a wage increase at the beginning of the second year of the con-tract. 5 In subsequent negotiations, the amounts of the second and third year increases were increased to 75 cents. 6 Raynor explained that the Union was attempting to compromise. 331 NLRB No. 58  KMART CORP. 363In sum, the bargaining history shows that the final 
agreement utilized language and format that both parties 
used during negotiations to propose increases for top out 
employees only.  This evidence 
strongly suggests that the 
parties intended the final agreement to provide increases 
for top out employees only in the second and third years. 
The Union claims, based on some additional bargain-
ing history evidence, that th
e contract language was in-
tended to provide across-the-board raises for all 3 years 
of the contract.  Thus, the 
Union notes that the Respon-
dent gave its unit employees two across-the-board 50-
cent-wage increases during the negotiations leading up to 
the July agreement: one in March 1996 and one in July 
1996 when agreement was reached on the contract.  On 
July 23 the last bargaining session, Palmer offered a final 
proposal including an imme
diate across-the-board 50-
cent-wage increase (the second of the two 50-cent in-

creases) and second and third y
ear increases of 75 cents.  
The Respondent™s written proposal reads like the con-
tract language, referring only to top out employees for 
the second and third years of
 the contract.  During the 
bargaining session, and after the Union caucused and 
decided to accept the Respondent™s offer, Rita Cockman, 
an employee on the union barg
aining committee, asked if 
ﬁthis raiseﬂ was across-the-board.  The Respondent™s 
general manager, Dale Rosser, replied that ﬁit was across 
the board.ﬂ 
This exchange gives rise to an ambiguity regarding 
whether Rosser was referring to the 50-cent-wage in-

crease or the entire package 
of three wage increases 

when he said ﬁit was across the board.ﬂ  In light of the 
plain language of the Respondent™s proposal which, like 
the contract language, speci
fied second and third year 
wage increases for top out employees only, and the bar-

gaining history evidence discussed above showing that 
the Union understood the limited scope of the Respon-
dent™s wage proposal, we conclude that Rosser™s am-
biguous remark is insufficient to show that the parties 
intended all employees to receive a wage increase in the 
second and third years of the contract. 
Accordingly, we conclu
de that the collective-bargaining agreement provided for second and third year 
wage increases for top out 
employees only, and that, 
consequently, the Respondent did not violate the Act by 
failing to grant across-the-bo
ard increases on July 28, 
1997. 
ORDER The recommended Order of the administrative law 
judge is adopted, and the complaint is dismissed. 
 Jasper Brown, Esq., for the General Counsel.
 Charles P. Roberts III, Esq
., of Greensboro, North Carolina, for 
Respondent. David Prouty, Esq., of New York, New York, for the Union.
 DECISION PARGEN ROBERTSON, Administrative Law Judge.  This 
hearing was held on June 24, 1998, in Greensboro, North Caro-
lina. The charge was filed on January 7 and amended on April 
10, 1998. A complaint was issued 
on April 20, 1998. This deci-
sion is based on review of the entire record and briefs filed by 
Respondent, the Union, and the General Counsel. 
JURISDICTION 
Respondent admitted that it is a Michigan corporation with a 
distribution center located in
 Greensboro, North Carolina, 
where it is engaged in the distribution of products to retail 
stores in North Carolina, South Carolina, Virginia, West Vir-
ginia, and Tennessee. It ad
mitted that during the past 12 
months, a representative period, 
at its Greensboro, North Caro-lina distribution center, it purchased and received goods and 
materials valued in excess of $50,000, and it sold and shipped 
products valued in excess of $50,000, directly to and from 
points outside North Carolina. It admitted that it has been an 
employer engaged in commerce within the meaning of Section 
2(6) and (7) of the National Labo
r Relations Act (Act), at mate-
rial times. 
Labor Organization 
Respondent admitted Union of N
eedletrades, Industrial, and 
Textile Employees, AFLŒCIO, CL
C, has been a labor organiza-
tion within the meaning of Section 2(5) of the Act, at all mate-
rial times. 
The Unfair Labor Practice Allegations 
Respondent admitted that the following employees constitute 
an appropriate unit for the purpos
es of collective bargaining 
and that the Union has been their exclusive collective-
bargaining representative at all times since September 20, 1993: 
 All hourly regular full-time a
nd regular part-time associates, 
including plant clerical and all hourly paid associates with the 
job title of ﬁgroup leaders,ﬂ receiving ﬁgroup leaders,ﬂ 
casepack ﬁgroup leaders,ﬂ repa
ck ﬁgroup leaders,ﬂ shipping 
ﬁgroup leaders,ﬂ maintenance ﬁgroup leaders,ﬂ merchandising 
ﬁgroup leaders,ﬂ loss prevention ﬁgroup leaders,ﬂ traffic 
ﬁgroup leaders,ﬂ accelerated flow through ﬁgroup leaders,ﬂ 
quality assurance ﬁgroup lead
ers,ﬂ and non-con ﬁgroup lead-
ers,ﬂ employed at the Respondent™s Greensboro, North Caro-

lina distribution center, excluding all office clericals, profes-
sionals, technical associates, over-the-road truck drivers, 
salespersons, guards, and supervisors as defined in the Act. 
 The Respondent and the Union are parties to a collective-
bargaining agreement, which is effective from July 28, 1996, 

through July 27, 1999. 
That contract (R. Exh. 3) included a zipper clause which 
stated among other things that the agreement contains the entire 
understanding, undertaking, and agreement of the Company 
and the Union.  
At the end of the first contract year, around July 28, 1997, 
Respondent granted a 75-cent-wage 
increase to all its employ-
ees with 2 or more years of service. Employees with less than 2 

years of service were not granted a wage increase. That action 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  364provoked the instant controversy. The Union and the General 
Counsel contend that
 all employees should have received a 
wage increase in July 1997. 
The wage provisions of the contract are contained in appen-
dix ﬁAﬂ which includes the following: 
 WAGES 
FIRST YEAR  GWN & GM 
Clerical Skill Main HSKP Start $7.75 $7.00 $11.00 $6.50 90 Days 
 8.00  7.25  11.25  6.75 6 Months  8.50  7.75  11.75  7.25 1 Year  8.75  8.00  12.00  7.50 18 Months  9.00  8.50  12.50  8.00 2 Years  9.50  9.00  13.00  8.50 Second Year (Effective Da
te Based on Contract) 
Top Out 10.25  9.75  13.75  9.25 Third Year (Effective Date Based on Contract) 
Top Out 11.00 10.50  14.50 10.00  There was evidence regarding the intent of the parties during 
negotiations. Bruce Raynor is secretary/treasurer of the Interna-
tional Union. He was involved 
in negotiations with Respon-
dent. The parties negotiated for about 3 years before reaching 
an agreement during July 1996. Before that an agreement was 
reached for Respondent to grant all employees a 50-cent-wage 
increase in March 1996. An additional 50-cent-wage increase 
was given to all employees when an agreement was reached in 
July 1996. Raynor testified ther
e was never any discussion 
about limiting pay increases to top out rate. Bruce Raynor 
agreed that he was familiar with the term ﬁtop outﬂ and that the 
top out in the parties™ contract was at 2 years. He testified that 
he believes there was an error in appendix A of the contract and 
that the second and third year
 raises should be ﬁacross the 
boardﬂ rather than ﬁtop out.ﬂ That appendix A includes only an 

abbreviated form of the wage 
agreement showi
ng only top out 
when it was known that all the 
other wage steps would be in-cluded. He recalled that General Manager Dale Rosser re-

sponded to a question during negotiations to the effect that the 
second and third year raises
 were across the board. 
The Union made written economic proposals on February 6 
(R. Exh. 5) and May 9, 1996 (R. Exh. 6), which specified that 
each of the wage rates proposed was for the ﬁtop rate of pay.ﬂ 
However, Bruce Raynor testifie
d that when Respondent moved 
from 50 cents to 75 cents in negotiations in the latter years of 
the contract, the term 
ﬁtop outﬂ was never used. 
Cameron Hodge was formerly Respondent™s human re-
sources manager. He was involve
d in contract negotiations on 
February 6 as well as during 
May 1996. Hodge testified that 
Union Representative Raynor presented a wage proposal on 
February 6 identified as Respondent Exhibit 5. Raynor ex-
plained that top out rates were for the second and third year 
employees. He said something to the effect that he felt the 
lower progression rates were where they should be. Hodge 
denied that anyone with Respondent ever said that the proposed 
second and third year wage increases were for anyone other 
than top out employees. 
Former General Manager Dale Rosser was present during 
negotiations for the 1996 contract
. Rosser denied that Peter 
Palmer ever said Respondent™s 
proposed increases for the sec-
ond and third years were anything but top out increases. Rosser 
denied that he ever said that the proposed second and third year 
wage increases were across the board. He did not recall Rita 
Cockman asking if wage proposals were across the board. 
Rosser testified that employees came to him after July 1997 and 
asked why they had not received a wage increase. He told the 
employees that was a corporate matter and that he would check 
on it.  When he got back to the employees he told them the July 
raise was only for top out employees.  
Respondent™s vice president, La
bor Relations Assistant Gen-
eral Counsel Peter Palmer attended negotiations from April 
1996. He was lead negotiator.  He presented the following writ-
ten wage proposal to the Union on May 23, 1996 (R. Exh. 11): 
 WAGES 
FIRST YEAR  GWN & GM 
Clerical Skill Main HSKP Start $7.75 $7.00 $11.00 $6.50 90 Days 
 8.00  7.25  11.25  6.75 6 Months  8.50  7.75  11.75  7.25 1 Year  8.75  8.00  12.00  7.50 18 Months  9.00  8.50  12.50  8.00 2 Years  9.50  9.00  13.00  8.50 Second Year (Effective Da
te Based on Contract) 
Top Out  9.75  9.25  13.25  8.75 Third Year (Effective Date Based on Contract) 
Top Out 10.00  9.50  13.50  9.00  Palmer denied that he ever said that second and third year 
raises would be across the board or that those raises would be 
for anyone other than top out people.  On July 23 Palmer pre-
sented three wage proposals. The first one had been prepared 
before the meeting (R. Exh. 7): 
 WAGES 
FIRST YEAR  GWN & GM 
Clerical Skill Main HSKP Start $7.75 $7.00 $11.00 $6.50 90 Days 
 8.00  7.25  11.25  6.75 6 Months  8.50  7.75  11.75  7.25 1 Year  8.75  8.00  12.00  7.50 18 Months  9.00  8.50  12.50  8.00 2 Years  9.50  9.00  13.00  8.50 Second Year (Effective Da
te Based on Contract) 
Top Out 10.00  9.50  13.50  9.00 Third Year (Effective Date Based on Contract) 
Top Out 10.50 10.00  14.00  9.50  The second July 23 proposal was prepared on Attorney 
Bruce Petesch™s personal computer (R. Exh. 8): 
 WAGES 
FIRST YEAR  GWN & GM 
Clerical Skill Main HSKP Start $7.75 $7.00 $11.00 $6.50 90 Days 
 8.00  7.25  11.25  6.75 6 Months  8.50  7.75  11.75  7.25 1 Year  8.75  8.00  12.00  7.50 18 Months  9.00  8.50  12.50  8.00 2 Years  9.50  9.00  13.00  8.50 Second Year (Effective Da
te Based on Contract) 
Top Out 10.25  9.75  13.75  9.25 Third Year (Effective Date Based on Contract) 
Top Out 10.75 10.25  14.25  9.75   KMART CORP. 365Palmer™s final proposal was accepted by the Union on ratifi-
cation and is included in the collective-bargaining agreement 
(R. Exh. 3): 
 WAGES 
FIRST YEAR  GWN & GM 
Clerical Skill Main HSKP Start $7.75 $7.00 $11.00 $6.50 90 Days 
 8.00  7.25  11.25  6.75 6 Months  8.50  7.75  11.75  7.25 1 Year  8.75  8.00  12.00  7.50 18 Months  9.00  8.50  12.50  8.00 2 Years  9.50  9.00  13.00  8.50 Second Year (Effective Da
te Based on Contract) 
Top Out 10.25  9.75  13.75  9.25 Third Year (Effective Date Based on Contract) 
Top Out 11.00 10.50  14.50 10.00  Respondent has employed Rita
 Cockman and Robyn Estes 
since 1992. Both were members of the 1996 union negotiating 

committee. Cockman attended a negotiation session in July 
1996 when Respondent made a wage proposal. Subsequently 
Peter Palmer said the wage proposal was across the board. 
Cockman asked what across the board meant and General Man-
ager Dale Rosser replied, it meant that everybody gets it. 
Cockman™s notes were introduced (GC Exh. 2).  
Estes recalled that after changing proposals and a caucus, Pe-
ter Palmer read a wage proposal to the Union committee. 
Palmer read that ﬁthere was an across the board fifty cent raise 
which would go into effect immediately, and then there was to 
be two seventy-five cent raises on the anniversary of the con-
tract the next two years.ﬂ Rita Cockman asked, if this was 
across the board, Dale Rosser said it was and no one else from 
the Companyside said anything. 
Respondent presented severa
l witnesses including Dale 
Rosser, Peter Palmer, and Bruce 
Petesch, that denied anyone 
from Respondent said anything to the effect that the second and 
third year wage increases were across the board. 
After the parties reached agreement, the Union and Respon-
dent exchanged drafts of the contract before printing. Bruce 
Petesch testified that he an
d Union Attorney David Prouty 
worked together to produce the 
final draft of the contract. 
There was evidence regarding how the contract was inter-
preted. Tyrone Holloman Jr. has worked for Respondent since 

December 1996. He along with about 5 other new employees, 
attended an orientation session conducted by Bonnie Welch. 
Respondent admitted that Bonnie Welch is a human resource 
generalists. Welch explained several matters including wages. 
She told the employees they would get a 50-cent raise in 3 

months, another 25 cents 3 months 
later, and then in July they 
would get their union raise of 75 cents. Holloman did not re-
ceive a 75-cent raise in July. During a fall 1997 employees™ 
meeting, Holloman asked General Manager William Richard-
son about their failure to get the July raise. Richardson an-
swered that he did not know but that he would get back to Hol-
loman. Natroy Courts was hired in
 April 1997. Bonnie Welch con-ducted the orientation session. We
lch went over the employees™ 
handbook. Welch said the employee
s would be starting at $7.75 
an hour and there would be a plant raise of 75 cents in July. 
Travis Murphy has worked for Respondent since January 1997. 
During his orientation session Robin Deel told Murphy and five 
other new employees, their first 
raise would be in 3 months and 
then 6 months and everybody would get a union raise in July. 
Edgar Grayson has worked since August 23, 1996. Bonnie 
Welch held his orientation sessi
on which included 4 more em-
ployees. Welch told the employ
ees they would get a 50-cent 
raise within 90 days. She said th
ey would get a 75-cent raise in 
July that was intended for everyone. Grayson did not receive 

that 75-cent raise and he complained to the Union in September 
1997. Bonnie Welch has worked for Respondent since 1992. She is 
a human resources generalist on 
the first shift and supervises 
the payroll department, accounts 
payable. She interviews new 
hires and is involved in the orientation of new employees. Dur-
ing interviews she discussed 
wages. After Respondent signed 
the collective-bargaining agreement she used a laminated letter 

showing wages (R. Exh. 2) and 
explained what the applicant™s 
wages would be for the first 2 years. She did not say anything 

about the second and third year wages even though both are 
listed on the sheet she used in interviews. On occasion Welch 
conducted the orientation intervie
w. She testified that she did not discuss wages in that interview but if an employee asked 

something about wages she invited the employee to her office 
after orientation, where she showed the employee the laminated 
sheet on wages (R. Exh. 2). Bonnie Welch denied that she ever 
told applicants or employees 
they would get a 75-cent-union -
wage increase during July. 
Welch recalled that some employees asked about the July 
1997 raise. They asked which employees would get the raise 
and some said they felt they should have received the raise. She 
admitted that she told some employees that she would check on 
it and get back to them. She did check with Dale Rosser (gen-
eral manager). Rosser told her that
 he would have to look at his 
notes and get back to her. Howe
ver, Rosser did not answer the 
question until after the July 1997 wage raise was granted.  
Robin Deel testified that she is an accounts payable clerk, 
not a supervisor and that she has never had a role in hiring, 
interviewing, or giving orientat
ion to employees. She denied 
that she has ever told any employee they will receive a 75-cent 
raise after the second and third year of the contract. The Gen-
eral Counsel withdrew allegations rega
rding Robin Deel.  
Respondent called Rankin wh
o was a bargaining unit em-
ployee before September 1997. Ra
nkin, Robyn Estes, and sev-
eral employees were in the repa
ck office before Rankin became 
supervisor. Robyn Estes explained that Respondent was grant-
ing the July 1997 pay increase to only employees with 2 or 
more years seniority. She said that was not fair and they were 
going to fight and try to get everybody the 75-cent raise.  
FINDINGS 
Credibility
 The evidence is not in dispute regarding contract proposals 
made by the two parties. I find that the Union made written 
contract proposals on February 6 (R. Exh. 5) and May 9, 1996 
(R. Exh. 6). Respondent made 
a contract proposal on May 23 
(R. Exh. 11), and three proposals on July 23, 1996 (R. Exh. 7, 
8, and 3). Both of the union proposals indicated that each figure 
indicates the proposed top rate 
of pay. All Respondent™s pro-
posals listed only ﬁTop Outﬂ for the second and third year wage 

increases. 
There was a dispute regardin
g discussion during negotia-
tions. Bruce Raynor testified that
 General Manager Rosser said 
that Respondent™s July 23 second and third year wage proposal 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  366applied across the board. Rita Cockman testified that Respon-dent Negotiator Peter Palmer said
 the wage proposal was across 
the board and she asked what across the board meant. General 
Manager Dale Rosser replied that it meant that everybody gets 
it.  
Robyn Estes testified that Peter Palmer made a verbal pro-
posal during the meeting which included ﬁan across the board 
fifty cent raise which would go 
into effect immediately, and 
then there would be two seventy
-five cent raises on the anni-
versary date of the contract the next two years.ﬂ Some time 
later Rita Cockman asked is this raise across the board and Dale 
Rosser said it was across the board. 
Respondent™s witnesses Dale Rosser, Peter Palmer, and 
Bruce Petesch denied that anyone for Respondent said the sec-
ond and third year wage proposals were across the board. 
In consideration of what actually occurred during the July 23 
negotiations, I have tried to under
stand the atmosphere of that 
meeting and the actual impact of various conversations. The 
record showed that Respondent
 had three representatives. 
Those three were Peter Palmer, Bruce Petesch, and Dale 
Rosser. The union negotiating team included Union Represen-
tatives Bruce Raynor, Dave Prouty, Anthony Ramano, Mike 

Zucker, Tony Gallifonio, and Mike Freeman and 12 or 13 em-
ployees on the regular negotiating committee. There were at 
least 21 people from both sides. Against that background I am 
not convinced to find that everyone was aware of what was said 
between Rita Cockman and Dale Rosser. I credit the testimony 
that Cockman asked, and General Manager Dale Rosser re-
plied, that Palmer™s proposal 
was across the board. To the ex-
tent there was confusion between
 Raynor, Cockman, and Estes, 
I credit the testimony of Robyn Estes. Estes demonstrated a 
better recollection of what was said between Cockman and 
Rosser. I do not credit Dale Rosser™s denial that he made such a 
comment. 
However, I do not find that 
Bruce Raynor, Rita Cockman, 
Peter Palmer, and Bruce Petesch were being untruthful in their 

testimony regarding what was or 
was not said in that meeting 
about across the board. Their testimony may show what each of 

those witnesses actually believe
d considering the number of 
people in the room and the apparent confusion during the final 

part of that meeting. In making that determination I have relied 
on the testimony of Estes that
 no one from Respondent other 
than Rosser, said anything after Cockman asked about across 
the board. 
There was also a dispute as to whether Respondent, through 
a supervisor, told new hires they would receive a 75-cent-wage 
increase in July. Employees Tyrone Holloman Jr., Natroy 
Courts, and Edgar Grayson testified that Supervisor Bonnie 
Welch talked to them in orientation sessions and that Welch 
said that everyone would receive a 75-cent raise in July. Bonnie 
Welch denied that she made those statements. In view of their 
demeanor and the full record, I 
am convinced that Holloman, 
Courts, and Grayson testified truthfully. I credit their testimony 
that Bonnie Welch told employees that all employees would 
receive a 75-cent raise in July. 
Conclusions The General Counsel argued that Respondent unilaterally 
changed its terms and conditions 
of employment by refusing to 
grant unit employees other than top out employees, a second 
year wage increase. 
The Board explained an employ
er™s obligation before mak-
ing unilateral changes in 
Milwaukee Spring II,
 268 NLRB 601, 
602 (1984) (footnotes omitted): 
 Section 8(a)(5) and 8(d) establish an employer™s obli-
gation to bargain in good faith
 with respect to ﬁwages, 
hours, and other terms and condi
tions of employmentﬂ . . . 
before reaching a good-faith impasse in bargaining. Sec-
tion 8(d) imposes an additional requirement when a collec-
tive-bargaining agreement is in effect and an employer 
seeks to ﬁmodif[y] . . . the 
terms and conditions contained 
in the contract: the employer
 must obtain the union™s con-
sent before implementing the change. 
 Here, a collective-bargaining agreement was in effect. The 
question here, is, did Respondent modify the terms contained in 
that agreement.
  ﬁwhere . . . the dispute is solely
 one of contract interpretation, 
and there is no evidence of animus, bad faith, or an intent to 
undermine the Union, (the Board) will not seek to determine 
which of two equally plausible contract interpretations is cor-
rect.ﬂ 
Atwood & Morrill Co.,
 289 NLRB 794, 795 (1988); 
cited in 
Westinghouse Electric Corporation
, 313 NLRB 452 
(1993) enfd. 1995 U.S. App. LEXIS 1023; 130 Lab. Cas. 
(CCH) p11,366 (4th Cir. 1995).  
 The instant dispute is solely one of contract interpretation 
and there is no evidence of animus, bad faith, or intent to un-

dermine the Union. Therefore, I must consider whether Re-
spondent acted pursuant to a plausible interpretation of relevant 
contractual provisions in limiting 
its July 1997 wage increase to 
top out employees. 
The relevant contract provisions are: 
Second Year (Effective Da
te Based on Contract) 
Top Out $10.25 $9.75 $13.75 $9.25 Third Year (Effective Date Based on Contract) 
Top Out 11.00 10.50 14.50 10.00  Respondent granted all top out employees a wage increase at 
the beginning of the second year 
of the contract but failed to 
grant that wage increase to unit employees that were not top out 
employees. Respondent argued that 
is a plausible interpretation 
of the contract.  
As shown above, the contract 
does mandate a wage increase 
for top out employees at the beginning of the second year. Re-
spondent granted that wage increase.
 The contract is silent as to 
whether any other unit employees are entitled to a wage in-
crease at that time. Respondent did not grant those employees a 
wage increase.  
Nevertheless, the General C
ounsel and the Union contend 
that the contract was meant to 
include not only top out employ-
ees but also all unit employees. The General Counsel cited 
Conoco, Inc., 318 NLRB 60 (1995), for the proposition that the 
Board in interpreting a contract, attempts to determine the in-
herent plausibility of the term or
 clause in question. There, the 
Board cited 
Mining Specialists
, 314 NLRB 268, 269 (1994), in 
holding:  In contract interpretation matters like this, the parties™ 
actual intent underlying the contractual language in ques-

tion is always paramount, and is given controlling weight. 
To determine the parties™ in
tent, the Board normally looks 
to both the contract language itself and relevant extrinsic 
evidence, such as a past practice of the parties in regard to 
 KMART CORP. 367the effectuation or implementa
tion of the contract provi-sion in question, or the bargaining history of the provision 
itself. (Footnotes omitted.) 
 In consideration of the Gene
ral Counsel™s argument, I am aware of Board precedent for refusing to consider parol evi-
dence in instances where contract language is not ambiguous. 
In CJC Holdings, Inc
., 315 NLRB 813 (1994), enfd. 97 F.3d 
114 (5th Cir. 1996), the Board agreed with the administrative 
law ﬁjudge™s refusal to allow parol evidence concerning art. X, 
sec. 3, of the contract, as that contract language is not ambigu-

ous.ﬂ  Here, it does not appear that the contract language is 
ambiguous. Respondent granted wage
 increases to the top out employees and that is all that is required by the contract. 
Nevertheless, I shall consider the points raised by the Gen-
eral Counsel and the Union. The General Counsel argued that 

the wage scale language of the co
ntract is ambiguous on its face 
in that (1) since the language does not include all the unit em-
ployees it is deficient for lack of specificity and (2) Respon-
dent, itself, interpreted the contract to require second and third 
year wage increases to all unit employees. As to point (2), the 
General Counsel cited a press re
lease by Respondent (U. Exh. 
2) arguing that the fact that press release made no mention of 

limiting the annual wage increase 
to top out employees, showed 
Respondent interpreted the contr
act to require wage increases 
for everyone. Additionally, em
ployees Tyrone Holloman Jr., 
Natroy Courts, and Edgar Grayson credibly testified that Su-

pervisor Bonnie Welch talked to them in orientation sessions 
and that Welch said that everyone would receive a 75-cent raise 

in July.  
In regard to the General Counsel
™s first point, no cases were 
cited and I am unaware of any that stand for the proposition 
that a contract is ambiguous whic
h shows that the parties agree 
to a clause which is silent on a particular point. 
As to the General Counsel™s second point, Union Exhibit 2 
does not include language regard
ing whether employees other 
than top out, were to receive a wage increase at the beginning 
of the second year of the contract. It does nothing more than the 
language in the contract to clear up any concerns on that point. 
I do not agree that Respondent™s failure to mention a point left 
silent in the contract demonstr
ates that Respondent interprets 
the contract to requi
re affirmative action 
on that silent point. 
The record did establish that Supervisor Bonnie Welch told 
some new hires that they would receive the July wage increase. 
That evidence may not establish past practice in regard to the 
effectuation or implementation of
 the contract provisions in 
question but, it does tend to show intent to grant the wage in-
crease to all the employees. Cf. 
Mining Specialists
, 314 NLRB 
268, 269 (1994). As shown here, since this was the first con-
tract between the parties and this was the first occasion for a 
July wage increase, there was no actual past practice of effec-
tuation or implementation. Despite Welch™s comments to new 
employees the applicable rule of law appeared in a recent court 
of appeals opinion: 
 Where the dispute is solely one of contract interpreta-
tion, and there is no evidence 
of animus, bad faith, or an 
intent to undermine the Union, the Board properly de-
clined to determine which of two equally plausible con-
tract interpretations is correct
. In such cases, the appropri-
ate action for the Board is to dismiss a complaint allega-
tion of unlawful unilateral change. (Footnotes omitted.) 
Salaried Employees Association of the Baltimore Division 
v. NLRB
, 1995 U.S. App. LEXIS 1023; 130 Lab. Cas. 
(CCH) P11,366 (4th Cir. 1995).  
 Moreover, cases cited by the 
General Counsel must be dis-tinguished. 
Mining Specialists, 314 NLRB 268, 269 (1994), 
involved, ﬁ
evidence of animus, bad faith, or an intent to un-
dermine the Union. . . .ﬂ 
There was no evidence of animus, bad 
faith or intent to undermine the Union in the instant case. In 
Conoco, Inc., 318 NLRB 60 (1995), the Board found that the 
contract specifically prohibite
d the action taken by the em-
ployer and that the employer did not elect an equally plausible 
interpretation of the contract provisions in taking action to in-
crease the number of progression units. Here, the contract was 

silent on the point at issue and I find that Respondent did elect 
an equally plausible interpretation of the contract. The Supreme 

Court in NLRB v. C & C Plywood Corp
., 385 U.S. 421 (1967), 
found that the court of appeals erred in deciding that ﬁa provi-
sion in the agreement between the union and the employer, 
which ﬁarguablyﬂ allowed the employer to institute the pre-
mium pay plan, divested the Boar
d of jurisdiction to entertain 
the union™s unfair labor practice charge.ﬂ Here, the issue was 

not arguable interpretation of the contract provisions and the finding here involved consideration of the contract provision. 
The General Counsel also argued that evidence of the July 
23 negotiation session proved that the parties agreed to include 
all employees. As shown above
, I credit the testimony of 
Robyn Estes. Estes™ full tes
timony on that point included: 
 A. On the last day we we
re negotiating the wage set-
tlement.  Before that time 
we had several proposals which 
was passed back and forth between the two parties.  On 
this last day we were trying to come to an agreement on 
the wage proposal.   
We had made a proposal and the Company made a 
proposal and we had not reac
hed an agreement.  The 
Company went out to caucus and came back in.  Mr. 

Palmer had on a piece of paper, on a white piece of paper 
written out a wage proposal that the Company had. 
He came in said they had a proposal.  He read from a 
piece of paper.  He said this 
is our proposal.  This is the fi-
nal proposal that we™re going to
 make.  I feel that it is a 
fair proposal and this is what we have.  He had included in 
the proposal was an increase in the bank of hours which 
gave eight more bank of hours.   
We had asked for two addi
tional holidays which was 
also included in their proposal.  
There was an across the 
board fifty cent raise which would go into effect immedi-
ately, and then there was to be two seventy-five cent 
raises on the anniversary of the contract the next two 
years.   
Q. Fifty cent raise across the board? 
A. Yes. (Emphasis added.) 
Q. All right, go ahead. 
A. He read this and he said I feel this is a fair proposal.  
This is what we have and they were not offering anything 
else.  We asked to caucus at that time.  We did.  We dis-
cussed the proposal given by Mr. Palmer.   
We went around the room and every person on the ne-
gotiating committee voiced an opinion about the proposal 
whether or not we should accept it, what we should do.  
We decided when the Company came back in to take the 
proposal and go to the membership to see what they felt 
about it.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  368Q. Now when you came back in the last time was there 
some discussion about the wa
ge proposals in way of wrap 
ups? 
A. I™m sorry.  Could you repeat that? 
Q. Was there some discussion by the Company again 
by the way the proposalsŠwere there any questions? 
A. Yes, there were.  Mr. Raynor asked some questions 
and then Rita Cockman who isŠI was sitting next to Mr. 
Prouty and there was another person sitting next to me and 
Rita was sitting next to that person.  
Rita said that she had a question and she asked the question is this raise across the board and Dale answered 
the question.  He said it 
was across the board and no one else on the Company 
side said anything. (Emphasis added)  I believe after that Bruce Raynor asked another ques-
tion and no one said anything about the increase not being 
across the board.   
Q. You indicated Dale is that Mr. Dale Rosser? 
A. Yes. 
 Even if the parol evidence issue was decided in favor of the 
General Counsel, I am not convin
ced that the parties verbally 
agreed to include everyone in the July 1997 wage increase. As 
shown above, all Respondent™s 
written wage proposals showed 
only top out for the second and third year increases. Moreover, 
the credited testimony of Robyn Estes shows that the parties 
may or may not have agreed to include all employees in the 
annual wage increases. A ﬁplausib
leﬂ interpretation of that con-
versation would show that R
ita Cockman asked about across 
the board and Rosser™s reply was to the only portion of Re-
spondent™s proposal that involved across the board. As shown 
above Peter Palmer proposed ﬁthere was an across the board 
fifty cent raise which would go 
into effect immediately, and 
then there was to be two seventy-five cent raises on the anni-
versary of the contract the next 
two years.ﬂ That interpretation 
would be plausible and would show that only the immediate 

50-cent raise would be across the board. 
I find that the General Counsel failed to prove that Respon-
dent engaged in unfair labor pr
actices as alleged in the com-
plaint. CONCLUSIONS OF LAW 
1.  Kmart Corporation, is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2.  Union of Needletrades, I
ndustrial and Textile Employees, 
AFLŒCIO, CLC, is a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent did not engage in unfair labor practices by 
unilaterally changing working conditions regarding its July 
1997 wage increase. 
On the foregoing findings, conclusions of law, and the entire 
record, and pursuant to Section 10(c) of the Act, I issue the 
following recommended 
ORDER7 The complaint is dismissed. 
                                                             
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 